Citation Nr: 1242260	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1976.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision that denied service connection for vertigo, for tonsillitis, and for a right shoulder disability.  The Veteran timely appealed.

In August 2010, the Board remanded the matters to provide the Veteran an opportunity for a hearing.  In February 2011, the Veteran and his wife testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (February 2011 hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran at the February 2011 hearing, that a withdrawal of the appeals for service connection for vertigo and for tonsillitis is requested.

2.  Resolving all doubt in the Veteran's favor, a right acromioclavicular joint dislocation had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for vertigo and for tonsillitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  A right acromioclavicular joint dislocation was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal for service connection for a right acromioclavicular joint dislocation, further assistance is unnecessary to aid the Veteran in substantiating his claim.  


II.  Service Connection Claims for Vertigo and for Tonsillitis 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeals for service connection for vertigo and for tonsillitis in writing, via correspondence submitted at the February 2011 hearing.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for vertigo and for tonsillitis, and the claims are dismissed.

III.  Service Connection Claim for a Right Shoulder Disability 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in February 1973 revealed no defects.

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

The Veteran contends that his current right shoulder disability is the result of aggravation of a preexisting disease or disability in service.  He stated that his right shoulder pain began in September 1973 during basic training; and at the time of transitioning from basic training to advanced infantry training, he noticed that his right shoulder pain continued and became worse, even with rotating and shifting weight to his other shoulder.  He stated that he was required to carry excessive weight in his rucksack, including a field radio; and that he did seek treatment for chronic shoulder pain.  He was later diagnosed with right acromioclavicular joint dislocation and right shoulder arthritis.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records show that the Veteran was evaluated for right shoulder pain in December 1973.  At that time he reported a right shoulder separation a year earlier, which had healed; and now complained of pain while carrying a rucksack.  Examination revealed a deformity from separation present, but no active right shoulder pathology present.  The examiner provided a moleskin for the Veteran to place on his right shoulder under the rucksack.  At the time of the Veteran's discharge examination in June 1976, the examiner noted an old right acromio-clavicula separation. 

Private treatment records, dated in July 1995, show that the Veteran complained of pain, loss of motion, loss of strength, and grinding of his right shoulder.  The physician noted that the right shoulder problem had been sudden in onset; and that the Veteran had pulled a heavy container with his right arm, and felt the pain go into the shoulder.  Examination revealed a deformity about the shoulder from an old chronic acromio-clavicula dislocation.  No wasting or swelling was noted.  There was tenderness over the acromioclavicular joint.  MRI scans of the right shoulder at the time were essentially normal.  In August 1995, the Veteran underwent a right shoulder arthroscopy.  He continued to have right shoulder pain, as well as loss of motion of the shoulder, following the surgery.

In a December 2005 statement, the Veteran's wife attested to the Veteran's claims of recurring medical problems throughout basic training and advanced infantry training.  She indicated that the Veteran shared his experiences with field trainings with her, and the symptoms he experienced during the time.  She stated that the Veteran's shoulder pain had continued to exacerbate on a daily basis, before he sought medical treatment; applying warm packs and taken aspirin no longer alleviated the pain.  She indicated that the Veteran's right shoulder pain continued after active service, and began affecting his range of motion.  Although surgery was performed in August 1995, she indicated that the Veteran's right shoulder disability never resolved; and that he took medications on a daily basis.

Private treatment records show that the Veteran was evaluated for right shoulder pain in December 2006, and that he began physical therapy.  The Veteran reported at the time that he had symptoms involving the right shoulder for years, and that he began having pain in the left shoulder about one-and-one-half year's ago.  He reported sustaining an injury to the right shoulder in 1972.  X-rays showed a complete separation on the acromioclavicular joint on the right side.  Following examination and review of medical records, Dr. R.C. opined that the Veteran had an acromioclavicular separation prior to joining active service; and that while in service, the Veteran did do exertional activities and was treated on one occasion for shoulder pain.  Dr. R.C. also opined that, within reasonable medical probability, the Veteran's right shoulder symptoms could have some aggravation due to exertional activities performed in active service.  In support of the opinion, the physician reasoned that it is known that acromioclavicular separation of the nature that the Veteran had, can cause progressive increasing pain in some patients.  

MRI scans of the Veteran's right shoulder, conducted in February 2007, revealed findings of advanced degenerative changes of glenohumeral joint; labral pathology and subglenoid cystic changes; and possible occult small full-thickness tear of the supraspinatus tendon or of the rotator cuff interval.

In an August 2007 medical statement, the Veteran's treating physician, Belinda V. Jordan, M.D., indicated that the Veteran had a history of right shoulder injury aggravated in active service, which was exacerbated by his occupation as a mechanic.   

In July 2008, another treating physician, Dr. A.D. indicated that the Veteran's right shoulder had a rotator cuff tear; and arthritis had developed.  Dr. A.D. opined that the Veteran's present situation is an aggravation and a sequelae of the Veteran's existing injury that occurred while in active service.  Specifically, Dr. A.D. noted that the Veteran had a right shoulder rucksack injury and radiopaque injury that were documented in active service; and resulted in a severe strain that was not imaged, but was treated with symptomatic care.  Dr. A.D. commented that a soft tissue injury would currently be diagnosed with MRI scans, but were not commonly used in military practice at the time.
  
Records show that the Veteran underwent a right shoulder hemiarthroplasty in December 2008.

During a February 2009 VA examination, the Veteran reported having a right shoulder dislocation in January 1972, when wrestling with his brother.  The examiner noted the Veteran's medical history and in-service treatment; and that the Veteran was prescribed a moleskin to pad the area because of irritation of the separated joint.  The examiner found no other entries of treatment during active service, and noted the post-service surgeries.

Following examination, the VA examiner opined that the Veteran's current right shoulder disability is not caused by or a result of active service; rather, the right shoulder condition is caused by or a result of the prior service injury in 1972. 

The examiner also opined that one note on active duty did not constitute aggravation; and that the Veteran's right shoulder environment on active duty did not adversely alter the course or progression of a right shoulder joint dislocation.  In support of the opinion, the examiner stated that the prognosis of acromioclavicular joint dislocation can be significant:  Type I is excellent; Type II recover fully also; and Types III, IV, and V can lead to complication and surgical remedy.  The examiner also stated that the separations may be associated with other injuries.  The Veteran had nuisance symptoms initially by the radio in a one-time event on active duty, while on a three-year career.  But depending on the type of injury, five or six years later more significant symptoms occur affecting motion and speed.  The examiner also added that the Veteran did not have operative treatment either prior to active service or while on active service; and that the one time treatment on active service was a preventative measure and not a direct treatment measure.

In March 2009, Dr. A.D. opined that the Veteran's right shoulder arthritis is a direct consequent of his active service.  While the Veteran entered active service with a known condition of an acromioclavicular separation, rucksack injury and shoulder pain with activities were noted during the course of his active duty.  Dr. A.D. explained that no imaging was done of the Veteran's shoulder in active service, which made it difficult to ascertain the nature of injuries while on active duty; and that it is clear that the Veteran had developed degenerative shoulder changes that are independent of his acromioclavicular separation.  Dr. A.D. opined that the degenerative changes should be considered service-connected, given the fact that the Veteran complained about his shoulder pain.  

In April 2009, Dr. A.D. stated that the Veteran had an old history of an acromioclavicular separation in active service that has been essentially a chronic condition.  Dr. A.D. stated that the Veteran was given hemiarthroplasty caps as he essentially was young enough that he still wanted to try and maintain the ability to potentially use his arms for lifting and heavy occupations, which would be prohibited by a total shoulder replacement.  Dr. A.D. opined that the Veteran's right shoulder disability should have been considered a service-connected disability, secondary to wear and tear on his shoulders from activity with the shoulder.  Specifically, the acromioclavicular separation was clearly something that occurred while on active duty.  

VA records show that the Veteran underwent additional surgery on his right shoulder in May 2010.  At the conclusion of the procedure, the VA surgeon noted changes throughout the cuff that were consistent with an old injury from the Veteran's active duty years.  There was trauma to the entire subacromial space with fibrosis from his acromioclavicular joint all the way through to his lateral acromion, which would be consistent with the chronic wear and tear of cuff disease and also joint disease as a consequence of heavy lifting that the Veteran performed on active duty and the multiple contusions occurring with infantry work.

In February 2011, the Veteran's wife confirmed that the Veteran complained of enduring aggravation from field training assignments and maneuvers; and that he came home after daily or weekly field training with severe pain and swelling of his shoulder joint.  She massaged and applied hot compresses to the shoulder joint at night, so that the Veteran could return in the morning to the same job for more symptom aggravation.

In February 2011, Dr. A.D. again noted that the Veteran utilized an 80-pound rucksack, which included radio equipment and his weapon, on active duty; and that the rucksack specifically caused trauma to the Veteran's right shoulder.  Dr. A.D. indicated that the Veteran received no formal treatment at the time, but he recalled having significant problems with his right shoulder to the point that he had to start using his left shoulder for lifting activities.  Since then, the Veteran developed shoulder arthritis of a severe nature in the right shoulder.  Dr. A.D. opined that the Veteran's primary problem is service-related, in regard to the right shoulder, and involved an arthritic wear that occurred from extensive loading of the shoulder.  Based on review of service treatment records and extensive care and surgical intervention, Dr. A.D. opined that the Veteran's right shoulder injury was more likely than not incurred or aggravated during active service.
 
While the February 2009 VA examiner's opinion is persuasive and gives a reasoned discussion for the opinion of a pre-existing acromioclavicular separation, the Board finds that the overall evidence does not clearly and unmistakably establish that the Veteran's right shoulder disability existed prior to service and was not aggravated during service, in order to rebut the presumption of soundness.  Here, the February 2009 VA examiner's finding of no aggravation based solely on service treatment records showing only one-time treatment in active service is contradicted by the Veteran's and his wife's credible lay statements of ongoing shoulder pain and swelling during active service.  Moreover, these lay statements are corroborated by Dr. A.D.'s finding of an arthritic wear that occurred from extensive loading of the right shoulder, as reported in various statements.

In fact, the evidence is unclear as to the degree of trauma to the Veteran's right shoulder from his lifting activities in active service.  In this regard, the opinion as to whether the Veteran's right shoulder disability was aggravated in service is not undebatable.  Under these circumstances, the Board finds that the presumption of soundness has not been rebutted.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran testified in February 2011 that his pre-service injury to his right shoulder had completely healed prior to active service; and that his right shoulder problems really started in boot camp training from heavy exercises in September 1973.  The Veteran also testified that his right shoulder disability progressively worsened during advanced infantry training.  Specifically, the Veteran testified that he had to jump from helicopters in full gear, and rappel from towers and hillsides via a rope.  He testified that he had three surgeries on his right shoulder following his discharge from active service.  The Veteran's wife also testified that the Veteran often came home from field training exercises with a swollen shoulder; and that she iced it, applied warm packs, rubbed it, massaged it, etc.  She testified that his injury was certainly aggravated during those three-plus years of active service.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The Veteran reported ongoing right shoulder pain since boot camp training in September 1973; and evidence in the claims file revealed post-service surgeries and degenerative changes of the right shoulder.

The Board finds the Veteran's lay statements concerning ongoing symptoms of right shoulder pain are not only competent, but also are credible to show that he has continued to suffer from right shoulder pain since boot camp training in September 1973.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the lay testimony demonstrates an increased severity of right shoulder pain during active service.  As noted above, the Veteran is competent to testify on the severity or frequency of his right shoulder symptoms, and his descriptions are sufficiently credible.  Service treatment records also note an old right acromio-clavicula separation at the time of the Veteran's discharge from active service in June 1976.  

Considering the nature of the disability, the Veteran's consistent lay statements of in-service right shoulder pain and swelling, the service treatment records, the post-service continuity of symptoms and surgeries, and medical opinions above that reflect disability in service and current diagnoses; and resolving doubt in the Veteran's favor, the Board finds that a right acromioclavicular joint dislocation had its onset in service.  See 38 C.F.R. § 3.102 (2012).  




ORDER

The appeal seeking service connection for vertigo is dismissed.

The appeal seeking service connection for tonsillitis is dismissed.

Service connection for a right acromioclavicular joint dislocation is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


